                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 AMRO ELSAYED and LOLA                      )
 SALAMAH,                                   )
                                            )
                      Plaintiffs,           )
                                            )
               v.                           )                 1:18-CV-1045
                                            )
 FAMILY FARE LLC, et al.,                   )
                                            )
                      Defendants.           )

                                       JUDGMENT

       The Court tried this case without a jury from Monday, February 1, 2021, to

Tuesday, February 2, 2021. The Court orally granted the defendants’ motion for

judgment on partial findings under Fed. R. Civ. P. 52(c) as to the plaintiffs’ remaining

claims for wrongful eviction and unfair and deceptive trade practices. The plaintiffs’

other claims were dismissed at judgment on the pleadings and summary judgment.

       For the reasons stated in the partial judgment on the pleadings decision, Doc. 62,

the summary judgment decision, Doc. 97, and in open court on February 2, 2021, it is

hereby ADJUDGED, ORDERED, and DECREED that the plaintiffs take nothing from

the defendants and all plaintiffs’ claims are DISMISSED. All relief not expressly

granted herein is hereby denied. The Court DIRECTS the Clerk to send a copy of this

final judgment to the plaintiffs and to counsel of record for the defendants.

      This the 9th day of February, 2021.


                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




     Case 1:18-cv-01045-CCE-LPA Document 123 Filed 02/09/21 Page 1 of 1
